El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Cleofe Torres Figueroa radicó una solicitud de bábeas corpus ante la corte de distrito. Ésta declaró con lugar una moción del peticionario para litigar in forma pauperis. Luego de una vista en los méritos, la corte inferior dictó sen-tencia declarando sin lugar la solicitud.
El peticionario radicó un escrito de apelación. También radicó una moción en la que informaba que su situación eco-*60nómica no Rabia cambiado desde que se dictó la resolución declarando con lugar su moción original para litigar in forma pau/peris, y solicitaba se ordenase al taquígrafo-repórter que le suministrara copia de la transcripción de evidencia libre de 'gasto alguno. La corte inferior declaró con lugar esta mo-ción y el taquígrafo le entregó al peticionario la transcripción, la cual ha sido radicada en este tribunal. Sin embargo, el Pueblo ha radicado una moción de desestimación por el fun-damento de que no se adhirió ni canceló el sello de rentas internas en el escrito de apelación, según lo exige la Ley núm. 17 del 11 de marzo de 1915, pág. 45 (Código de Enjui-ciamiento Civil, ed. de 1933, pág. 293).
 El Pueblo descansa en Vázquez Suárez v. Rivera, 69 D.P.R. 947; Padilla v. García, 61 D.P.R. 734; y Aguilú v. Olivieri, et al., 33 D.P.R. 629. Ninguno de estos casos es aplicable. Resolvimos en el de Vázquez Suárez que carecemos de jurisdicción en un recurso de apelación, contra sentencia desestimando una solicitud de hábeas corpus, a menos que el apelante cancele el sello de rentas internas en el escrito de apelación o que esté pleiteando in forma pauperis. Pero en dicho caso no se alegaba que el peticionario estuviera litigando in forma pauperis.
El caso de Aguilú trataba de una resolución de la corte de distrito que expresamente limitaba el permiso de la corte a la radicación de las alegaciones y la contestación sin el yjago de derechos, pero (pág. 630) “no para ninguna otra posterior, sino que entonces, de ejercitar su derecho las par-tes, tendrán que pagar los derechos correspondientes.” Bajo dichas circunstancias, resolvimos qu'e, a falta de una orden ulterior de la corte de distrito, la apelación debía desesti-marse debido a no haberse adherido y cancelado el corres-pondiente sello de rentas internas en el escrito de apelación. Pero esta decisión es hija de los hechos del caso, y no es decisiva en un caso como el presente donde se dicta una resolución ilimitada permitiendo a una parte a litigar in forma pauperis.
*61En el caso de Padilla interpretamos la sección 5 de la Ley del 10 de marzo de 1904 (pág. 110). Allí resolvimos que la sección 5 “claramente exige que se solicite de la corte inferior una resolución ordenando al taquígrafo que le entre-gue a un apelante indigente una copia de la transcripción libre de derechos. ” (Pág. 736). Dijimos que esta sección expresamente requería una declaración jurada al efecto de que en la fecha en que solicitaba la transcripción, el peticio-nario era insolvente y no podía pagar los honorarios del ta-quígrafo. La sección 5 de la Ley de 1904, con el anterior requisito, no está envuelta en este caso. Aquí el peticio-nario radicó una moción y obtuvo la orden necesaria para la transcripción, que se le suministró y que ha radicado aquí. Este caso trata del sello de $2 que exige la Ley del 11 de marzo de 1915 y la interpretación de su sección 7, que es bas-tante diferente de la sección 5 de la Ley de 1904.
Por otro lado, los casos de Parrilla v. Loíza Sugar Company, 49 D.P.R. 597, y Rosado v. American Railroad Co., 37 D.P.R. 623, citados por el apelante, son enteramente aplica-bles. Besuelven que una parte insolvente que a tenor con la sección 7 de la Ley de 1915 haya obtenido una resolución per-mitiéndole litigar in forma pauperis en un caso civil tiene el derecho de radicar un escrito de apelación sin el pago de los derechos de rentas internas fijados por la ley. Toda vez que hemos resuelto en el caso de Vázquez Suárez que, a los fines de este requisito de la ley regulando el cobro de dere-chos, un recurso de hábeas corpus es considerado igual a una acción civil ordinaria, los casos de Parrilla y de Rosado son claramente aplicables al presente. Habiendo la corte inferior concedídole permiso para litigar in forma pauperis, el peticionario por consiguiente no venía obligado a adherir y cancelar un sello de rentas internas en su escrito de apelación.

La moción de desestimación será declarada sin lugar.

El Juez Presidente Sr. De Jesús no intervino.